Citation Nr: 0021922	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for nasal, gastrointestinal 
tract and inner ear bleeding (Osler-Weber Syndrome).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The appellant had active duty from November 1963 to September 
1966 and from May 1968 to October 1973.    

This matter was last before the Board of Veterans' Appeals 
(Board) in July 1999,  on appeal from a November 1993 rating 
decision of the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Regional Office (RO).  Upon its last 
review, the Board remanded the appellant's claim for 
compliance with the ruling issued by the United States Court 
of Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals and hereafter "Court") in 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  As will be 
discussed below, the record presently before the Board 
reflects that the Board's July 1999 remand directives have 
been accomplished.     

The record further reflects that the claim had been 
previously remanded in September 1998 for clarification of 
the appellant's desire to present testimony before a Travel 
Board hearing.  As noted in July 1999, the appellant advised 
the RO in May 1999 that he desired to cancel his request for 
a Travel Board hearing.       


FINDINGS OF FACT

1. The appellant has been diagnosed to have hereditary 
hemorrhagic telangiectasia, and Osler Weber syndrome both 
medically determined to be of congenital etiology.   

2. Competent evidence has not been obtained suggesting that 
the appellant's congenital disorder was aggravated during 
the course of, or as incident to, the appellant's military 
service.



CONCLUSION OF LAW

The appellant's claim is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has Osler-Weber syndrome, and 
that it was caused by his active military service from 
November 1963 to September 1966.  [The Board observes that 
Rendu-Osler-Weber syndrome is synonymous with "hereditary 
hemorrhagic telangiectasia." Steadman's Medical Dictionary 
1739 (26th ed., 1995) (hereafter, "Steadman's.").  
"Hereditary hemorrhagic telangiectasia" may be defined as 
"a disease with onset usually after puberty, marked by 
multiple small telangiectases and dilated venules that 
develop slowly on the skin and mucous membranes; the face, 
lips, tongue, nasopharynx and intestinal mucosa are frequent 
sites, and recurrent bleeding may occur; autosomal dominant 
inheritance."  Id. at 1766.).  The appellant's argument is 
construed as suggesting that he did not have any symptoms of 
the disease prior to his entrance onto active duty, and that 
the disease may not therefore be found to have been 
congenital in etiology.  He has also contended that if the 
disorder is congenital, the disease was aggravated by his 
active military service.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will first review the law generally 
applicable to the appellant's claim.  The Board will then 
review the pertinent facts of record, and proceed to its 
analysis of the claim.  Additional facts and law will be 
discussed where appropriate in the context of the analysis.


The Applicable Law

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S. C.A. 1110; 38 C.F.R. 3.3 03.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 3.303(d) 
(1999).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. A disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts the legal 
presumption of sound condition at entrance for disorders not 
noted at entrance.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (1999). 

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection. 38 C.F.R. § 
3.303(c), 4.9 (1999). See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  Service connection, 
however, may be granted for a congenital disease on the basis 
of aggravation. See 38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 1998); 38 C.F.R. § 3.306 (1998); 
VAOPGCREC 
82-90. 

The well-grounded claim requirement/VA's duty to assist

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred or aggravated in service, and a nexus between 
the disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996)(table); see Watai v. Brown, 9 Vet. App. 
441, 443 (1996).  In ascertaining whether a claim is well 
grounded, the truthfulness of evidence proffered in its 
support is presumed.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  


Factual Background

The appellant's service medical records reflect that in 
August 1963, prior to his entrance onto active duty 3 months 
later, clinical evaluation resulted in normal pertinent 
findings.  In a contemporaneous report of medical history 
questionnaire, the appellant denied then having, or ever 
having had, ear, nose, or throat trouble, "running ears," 
frequent indigestion, stomach trouble, piles, or any other 
pertinent complaints.  

While in service, the appellant was treated in January 1966 
for recurrent epistaxis of several years duration.  
["Epistaxis" may be defined as "profuse bleeding from the 
nose."].  The examining physician then noted "familial 
trait."  In September 1966, the appellant underwent a 
service department physical examination.  He denied then 
having, or ever having had, ear or nose trouble; "running 
ears" and high or low blood pressure.  The appellant 
reported that he was in "good" health, and responded in the 
negative as to whether he had treated himself for illnesses 
other than minor colds.  Upon clinical evaluation, there were 
no abnormalities noted.  

The record further contains an April 1968 service department 
physical examination.  The appellant then denied having, or 
ever having had, ear or nose trouble; high or low blood 
pressure; stomach or intestinal trouble or frequent 
indigestion.  He reported that he was then in good health, 
and a contemporaneous clinical evaluation detected no 
pertinent abnormalities.  [The Board notes that a report of 
separation from the Armed Forces, and documents submitted in 
connection with the appellant's request for corrective action 
by the Army Board for the Correction of Military Records, 
indicates that the appellant's second period of service from 
May 1968 through October 1973 was almost entirely comprised 
of a period of absence without authority.  Although in 
February 1977, the appellant's discharge from this period of 
service is characterized as encompassing honorable service, 
the Board makes this observation upon the recognition that it 
is likely that no service medical records were generated 
during this period].       

In a letter dated in February 1978, W.J.S., M.D., reported 
that the appellant then underwent an ear, nose and throat 
evaluation.  The physician reported that the appellant then 
complained of ear pain of about a month's duration, without 
otorrhea.  The physician's letter is devoid of any mention of 
the appellant's military service.  

The appellant was hospitalized at a VA facility in February 
1987, and treated for hypertension, constipation and a 
duodenal ulcer.  The hospitalization report is devoid of any 
mention of the appellant's military service other than its 
historical occurrence.  

The appellant's claim arose by statement received in July 
1993.  The appellant argued that he was treated throughout 
the period of his active service for nosebleeds, and that he 
had since had fairly continuous treatment since that time.  

VA medical records were obtained reflecting periodic 
treatment for various disorders, including hypertension, 
hypercholesterolemia, hemorrhoids, thrombophlebitis and a 
duodenal ulcer.  Among the records obtained, a January 1988 
medical record reflects that the appellant reported that he 
had earaches "as a youth."  The report is devoid of any 
mention of the appellant's military service other than its 
historical occurrence.  

In a June 1988 VA report of examination generated by an 
"ear, nose, and throat" clinic reflects a diagnostic 
impression of telangiectasia of nasal mucosa was then 
rendered.  It was noted that the appellant reported that he 
had chronic intermittent nosebleeds for years.  The report is 
devoid of any mention of the appellant's 
military service.  

In a July 1993 report, the appellant was diagnosed to have 
hereditary hemorrhagic telangiectasia with epistaxis.  The 
report is devoid of any mention of the appellant's military 
service other than its historical occurrence.  

In December 1993, the appellant was hospitalized at a VA 
facility for treatment of depression associated with 
separation from his spouse.  It was noted that the appellant 
had reported having recurrent nosebleeds for the previous 10 
years, and that his medical condition was then under 
investigation for possible Osler-Weber syndrome.  The 
hospitalization report is devoid of any mention of the 
appellant's military service other than its historical 
occurrence.  In January 1994, the appellant underwent a 
surgical procedure to alleviate hemorrhagic telangiectasia. 
The report reflects that the appellant was then diagnosed to 
have Rendu Osler Weber Syndrome.  The hospitalization report 
is devoid of any mention of the appellant's military service 
other than its historical occurrence.  In a follow-up report 
generated several days after the surgery, the diagnosis was 
listed as "hereditary hemorrhagic telangiectasia."  

In a December 1994 report, J.A.M., M.D., reported that the 
appellant had  hemorrhagic telangiectasia, a chronic 
nosebleed, and chronic anemia.  Dr. J.A.M. did not allude to 
the appellant's military service.  

At a July 1997 personal hearing before a Hearing Officer at 
the RO, the appellant testified in substance that he did not 
have nosebleeds prior to the time he entered active service.  
He stated that he was not diagnosed to have Osler-Weber 
syndrome until 1993 by Dr. J.A.M., although he had been 
treated for symptoms of the disorder since 1986.  He stated 
that while he had nosebleeds in service, he treated himself 
for this problem.     


Discussion and Analysis

The Board has carefully examined all evidence submitted in 
support of the claim, and presumed it credible.  Having done 
so, the Board finds that the appellant has not met his 
predicate burden of submitting a well-grounded claim of 
entitlement to service connection for Osler-Weber syndrome.  
In particular, although competent medical evidence is of 
record indicating that the appellant has the disorder in 
question, no competent evidence has been obtained suggestive 
of a nexus between the currently diagnosed disorder and any 
incident of the appellant's military service.  

First, the medical evidence of record indicates that the 
diagnosed disorder is an hereditary, or congenital defect.  
Under 38 C.F.R. § 3.303(c), direct service connection is not 
generally available for such a disease.  See Winn, supra.  
Indeed, the Board observes in this regard that competent 
medical evidence has not been adduced to indicate that the 
disease has any relationship of any kind to the appellant's 
military service.  

Therefore, in order for the appellant to secure a grant of 
service connection for Osler-Weber syndrome, he must first 
produce competent medical evidence of aggravation of the 
congenital disorder and thus well ground the claim.  Such 
evidence would trigger VA's duty to assist the appellant in 
the development of the claim, and adjudication of the request 
to its merits.  However, and as is noted above, the burden to 
submit such evidence is the appellant's, and the appellant's 
alone.  Epps, supra; see also Hensley v. West, No. 99-7029 
(Fed. Circ. May 12, 2000) (Observing that the well-grounded 
claim requirement serves a "gatekeeping" function, designed 
to eliminate those claims that are implausible or so lacking 
in merits that benefits cannot possibly be awarded, 
regardless of what assistance VA may provide).

No competent evidence suggesting an aggravation of the 
congenital disorder has been obtained.  Although the 
appellant was treated for nosebleeds in service, there is no 
evidence that this treatment, or any other treatment for 
periodic stomach pain or similar disorder, constituted an 
aggravation of a congenital disorder.  In so observing, the 
Board has presumed that the appellant's account of his in-
service treatment, and/or self-treatment for nosebleeds is 
credible.  However, the question of aggravation of a 
congenital disorder necessarily involves not one of the 
existence of symptoms, which the appellant is certainly 
competent to report.  Rather, the question of whether the 
appellant's disorder was worsened involves a medical 
determination.  In this respect, the appellant's surmise is 
not sufficient to render his claim well grounded.  It is now 
well-established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93, 95 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).       

The Board has also carefully considered the appellant's 
account of having had continuous symptoms since he was 
discharged from active service.  Again assuming this account 
is true (apart from the appellant's contradictory account to 
VA medical examiners in 1983), the appellant is still not 
competent to assert that the continuous symptoms were caused 
by Osler-Weber syndrome, diagnosed by record in 1993.  
Indeed, in Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court held that 38 C.F.R. § 3.303(b), pertaining to 
continuity of symptoms, does not relieve a claimant of the 
burden of providing a medical nexus between service and the 
currently claimed disability. In this case the appellant has 
failed to provide the required medical nexus evidence.  See 
Grover v. West, 12 Vet. App. 109 (1999).  The Court has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Because the appellant has not submitted a well-grounded 
claim, the benefit is denied.


Finally, as was noted above, this matter was previously 
remanded to the RO for compliance with the Court's ruling in 
Robinette, supra.  The Board notes in this regard that in a 
January 1994 statement, the appellant reported that Dr. 
J.A.M., his treating VA physician, reported that his Osler-
Weber syndrome could "be brought on by stress, especially 
stress in a military type situation."  

The appellant has specifically been advised as to the 
critical importance of obtaining this statement, but the 
record reflects that the appellant has not obtained the 
opinion.  To the extent that any reports are of record 
generated by Dr. M., as is noted above they do not indicate 
that the appellant's congenital disorder was aggravated by 
any incident of his military service.  In any event, even 
assuming the appellant's account of the information conveyed 
to him by Dr. J.A.M. is true, the opinion of generalized 
"stress" does not indicate that the appellant's disorder 
was aggravated during, or as a result of the appellant's 
military service, and is otherwise too attenuated to mandate 
any further development based upon the current record.   

The claim is therefore denied.



ORDER

A well-grounded claim not having been submitted, the benefit 
is denied.



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


